COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-446-CV



MILDRED CARDWELL
 
APPELLANT



V.



BENNY RAY CARDWELL AND GARY MACK CARDWELL
 	         APPELLEES

 
 

----------

FROM COUNTY COURT AT LAW NO. 2 OF PARKER COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the parties’ “Joint Motion To Dismiss Appeal.”  It is the court’s opinion that the motion should be granted; therefore, we set aside the trial court’s judgment without regard to the merits and remand the case to the trial court for rendition of judgment in accordance with the parties’ agreement.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(2)(B), 43.2(d),(f).

Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.

PER CURIAM

PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED:  August 27, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.